Case 6:18-cv-01410-RRS-PJH Document 73 Filed 11/20/20 Page 1 of 3 PageID #: 343




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

 WILLIAM VOYLES                                CASE NO. 6:18-CV-01410

 VERSUS                                        JUDGE ROBERT R.
                                               SUMMERHAYS

 SUPERIOR STAFFING LLC ET AL                   MAGISTRATE JUDGE HANNA

                             MEMORANDUM ORDER

       Before the Court is Plaintiffs’ Motion to Reinstate Default. (Rec. Doc. 71).

 Defendants did not file an opposition.

       Plaintiffs filed this FLSA suit in October 2018 against Scott Butaud and his

 companies, Superior Staffing LLC and Superior Disaster Relief, LLC. (Rec. Doc.

 1). When Defendants did not respond to the suit, Plaintiffs sought and obtained a

 default in August 2019, after several attempts to obtain initial information from Mr.

 Butaud. (Rec. Doc. 20-21. See also discussion in Rec. Doc. 43, p. 1-2). A month

 later, Defendants, through counsel, filed a motion to set aside default. (Rec. Doc.

 24). Following briefing and a hearing, the Court granted Defendants’ Motion to Set

 Aside Default. (Rec. Doc. 43). In the meantime, Defendants’ initial counsel,

 attorneys with the Gordan Arata firm, filed a motion to withdraw on the grounds that

 Defendants had not complied with their financial obligations. (Rec. Doc. 30). The

 Court allowed Gordan Arata to withdraw from representation of Mr. Butaud but not

 of the business entities. (Rec. Doc. 39).
Case 6:18-cv-01410-RRS-PJH Document 73 Filed 11/20/20 Page 2 of 3 PageID #: 344




       Mr. Butaud then retained S. Joseph Dupuis, Jr., who, after several extensions

 of time, enrolled in May 2020 and, one and one-half years after Plaintiffs filed suit,

 filed an answer on Defendants’ behalf. (Rec. Doc. 51; 59). A scheduling order was

 finally issued in May 2020 (Rec. Doc. 61), only to be followed by Mr. Dupuis’s

 motion to withdraw on the grounds that Defendants had not complied with their

 financial obligations or worked with counsel. (Rec. Doc. 66; 69). According to Mr.

 Dupuis, he has been unable to make any contact with Mr. Butaud and has thus been

 unable to provide discovery materials to Plaintiffs. (Rec. Doc. 69). Notably, the

 Clerk of Court has sent numerous documents to Defendants which have been

 returned as undeliverable/unable to forward. (See e.g. Rec. Doc. 44-48).

       As before, the Court allowed Mr. Dupuis to withdraw from representing Mr.

 Butaud, but not for the entities. (Rec. Doc. 69; 70). The Court further ordered that

 forthcoming orders be served on Mr. Butaud through his email address and via

 regular mail. (Rec. Doc. 70).

       Plaintiffs now seek to reinstate the default previously entered against

 Defendants. F.R.C.P. Rule 37(b)(2) authorizes the court to issue a number of

 sanctions upon parties who fail to comply with discovery orders, including rendering

 a default judgment. F.R.C.P. Rule 37(b)(2)(A)(vi). Similarly, F.R.C.P. Rule 16(f)

 authorizes the court to sanction a party who fails to participate in a court-ordered

 conference or fails to obey a scheduling or other pretrial order. F.R.C.P. Rule

                                           2
Case 6:18-cv-01410-RRS-PJH Document 73 Filed 11/20/20 Page 3 of 3 PageID #: 345




 16(f)(1). “Entry of a default judgment is an appropriate sanction when the

 disobedient party has failed to comply with a court order because of willfulness, bad

 faith, or other fault on its part, as opposed to its inability to comply with the court's

 order.” Tech. Chem. Co. v. IG-LO Prod. Corp., 812 F.2d 222, 224 (5th Cir. 1987).

       Mr. Butaud has failed to cooperate with his counsel and to participate in the

 discovery process. He failed to obey this Court’s order to appear for a telephone

 hearing on Mr. Dupuis’s motion to withdraw. (Rec. Doc. 67; 69). This lawsuit has

 now been pending for two years without any meaningful participation by

 Defendants, despite this Court’s orders. Sanctions in the form of reinstatement of the

 default are therefore warranted. Accordingly,

       IT IS ORDERED that Plaintiffs’ Motion to Reinstate Default (Rec. Doc. 71)

 is GRANTED. The Clerk of Court is hereby instructed to enter default against

 Defendants.

       THUS DONE in Chambers, Lafayette, Louisiana on this 20th day of

 November, 2020.

                                          ______________________________
                                          PATRICK J. HANNA
                                          UNITED STATES MAGISTRATE JUDGE




                                            3
